Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(Previous) DETAILED ACTION
Response to Arguments
2.	Applicant’s arguments, see page 6, lines 1-8, filed 29 October 2020, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  
Therefore, the rejection of claims 1-10 and 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 9,425,491) has been withdrawn; and the rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Hong (US 9.425.491) as applied to claim 1 above, and further in view of JP 2017186498 (hereafter JP ‘498) has been withdrawn.
	However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 9,425,491).
Claim 1:	Hong in Figure 1 (reproduced below) discloses an electrode-assembly (10), comprising: a
 body (20) comprising a first wall and a first side, the first side is adjacent to the first wall; and 
a current blocker (30) arranged on the first wall;
wherein the body defines a housing enclosing a cell, a side of the first wall is outside the housing, and an opposite side of the first wall is inside the housing; and
the first side is a side wall extending from the first wall, and both sides of the first side wall are outside the housing (Figure 1)(col. 4: 1- col. 7: 67). See also entire document.

    PNG
    media_image1.png
    674
    942
    media_image1.png
    Greyscale


Claim 2:	Hong discloses that the current blocker (30) comprises a housing (33/41), and an opening of the housing faces the first wall (Figure 4A). 
Claim 3:	Hong discloses that the current blocker (30) is adhered to the first wall via a double sided adhesion tape (442 in Figure 7) (col. 2: 16-18; col. 1: 64-65; and col. 8: 26-40).
Claim 4:	Hong discloses that the body (20) further comprises a first electrode tab (14), the first electrode tab protrudes from the first side, and the current blocker (30) is coupled to the first electrode tab (14)(Figures 4A and 4B). 
Claim 5:	Hong discloses that the first electrode tab (14) is adhered to at least one of the first wall and the first side (Figures 1 and 2). 
Claim 6:	Hong discloses that the current blocker (30) is triggered at a first temperature to reduce a current passing through (col. 3: 59-67 and col. 6: 45-49); 
a product of a length of a connecting path from the current blocker to the first electrode tab and a cooling coefficient of the connecting path is smaller than a difference between a second temperature of the first electrode tab and the first temperature (col. 6: 29-44). 
Claim 7:	Hong discloses that the current blocker (30) is directly electrically connected to the first electrode tab (14)(Figures 4A and 4B). 
Claim 8:	Hong discloses a first connection terminal (31), the current blocker (30) is electrically connected to the first connection terminal (31), and the first connection terminal (31) is electrically connected to the first electrode tab (14)(Figures 4A and 4B).
Claim 9:	Hong discloses a connecting sheet (141), the first connection terminal (31) is electrically connected to the connecting sheet (141), and the connecting sheet (141) is electrically connected to the first electrode tab (14)(Figures 4A and 4B). 
Claim 10:	Hong discloses that the path of the current blocker (30) to the first electrode tab (14) is connected by welding (col. 2: 1-3 and col. 6: 19-26), and the weld area of each weld zone is not less than 10% of the overlap area of the two weld bodies in the weld zone. 
Claim 14:	Hong discloses that the first side is a seal side perpendicularly connected to the first wall (col. 3: 39-46 and col. 4: 58-col. 5: 10). 
Claim 15:	 Hong discloses a battery (Figures 1-3; and col. 4: 8-11), comprising a circuit protection board (col. 5: 42-46) and the electrode-assembly as set forth above in claim 1. 
Claim 16:	Hong discloses that the current blocker (30) comprises a housing (33/41), and an opening of the housing faces the first wall (Figure 4A). 
Claim 17:	Hong discloses that the current blocker (30) is adhered to the first wall (Figure 1). 
Claim 18: 	Hong discloses that the body (20) further comprises a first electrode tab (14), the first electrode tab protrudes from the first side, and the current blocker (30) is coupled to the first electrode tab (14)(Figures 4A and 4B). 
Claim 19:	Hong discloses that the first electrode tab (14) is adhered to at least one of the first wall and the first side (Figures 1 and 2). 
Claim 20:	Hong discloses that the current blocker (30) is triggered at a first temperature to reduce a current passing through (col. 3: 59-67 and col. 6: 45-49); 
. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 9.425.491) as applied to claim 1 above, and further in view of JP 2017186498 (hereafter JP ‘498).
Hong is as applied, argued, and disclosed above, and incorporated herein.
Claim 11:	Hong does not disclose that the materials of the first connection terminal and the connecting sheet are copper.
JP ‘498 discloses a thermally conductive adhesive comprising a thermally conductive filler added to a hot melt adhesive, wherein the thermally conductive filler is selected from metal powder (e.g. copper)(paragraph 0023]), having a coefficient of thermal conductivity allowing the heat of battery cells to be rapidly transferred to a protective element. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Hong by incorporating the copper material of JP ‘486 such that the materials of the first connection terminal and the connecting sheet are copper.
One having ordinary skill in the art would have been motivated to make the modification to provide a thermally conductive material that would good heat conduction performance and a high initial adhesion strength thus allowing heat of battery cells to be rapidly transferred to a protective element (paragraph [0018]).
Claim 12:	 Hong does not disclose that a surface of the first connection terminal and the connecting sheet are coated with at least one of carbite, graphite, and silicon material.
JP ‘498 discloses a thermally conductive adhesive comprising a thermally conductive filler added to a hot melt adhesive, wherein the thermally conductive filler is selected from carbon material (e.g., silicon nitride, carbon, graphite)(paragraphs See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Hong by incorporating the copper material of JP ‘486 such that a surface of the first connection terminal and the connecting sheet are coated with at least one of carbite, graphite, and silicon material.
One having ordinary skill in the art would have been motivated to make the modification to provide a thermally conductive material that would good heat conduction performance and a high initial adhesion strength thus allowing heat of battery cells to be rapidly transferred to a protective element (paragraph [0018]).
Claim 13:	Hong does not disclose that at least one of an outer portion of the first connection terminal, an outer portion of the connecting sheet, and an outer portion of the first electrode tab is covered with a porous material layer. 
JP ‘498 discloses a thermally conductive adhesive comprising a thermally conductive filler added to a hot melt adhesive, wherein the thermally conductive filler is selected from porous metals, metal oxides, carbon materials, carbides and silicon materials (paragraphs [0009] and [0011]-0012] which obviously imparts porosity to the adhesive) having a coefficient of thermal conductivity allowing the heat of battery cells to be rapidly transferred to a protective element. See entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a thermally conductive material that would good heat conduction performance and a high initial adhesion strength thus allowing heat of battery cells to be rapidly transferred to a protective element (paragraph [0018]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729